10
it

i2

13

14

15

16

7

16

19

20

21

22

23

24

25

26

27

28

 

 

 

JOHN A. VOS, ESQ. (#80790)
1430 Lincoln Avenue FILED
San Rafael, CA 94901 -

(415) 485-5330 AUG 4~ 2020
For Interested Party Vos UNITED STATES BANKRUPTCY coun
SAN FRANCISCO, GA De

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

 

In re: )No: 20-30604 HLB
PROFESSIONAL FINANCIAL )
INVESTORS INC.., Debtor ) (Chapter 11}
)
REQUEST FOR NOTICE

 

The undersigned requests inclusion on the mailing list for this case and electronic notice
of proceedings:

JOHN A. VOS 4g
14306 Lincoln Avenue ed
San Rafael, CA 94901

: a”, a ' o

InvalidEMailECFOnivi@iemail.com Q “ /
Dated: 28 July 2020 if fe
/ John A. Vos

 

[ o es

 

 
 

 

edeeeeetbefergfafe fell figpectagfevecdygeteypeffenty iyi py

EPP

COLP6 VD ‘ODSIDNVUd NYS

6609€ X0g“SNNFAY ALY NIC109 osr
LYNOD 40 WYANT

S vo vasorasnvs

48900 ALeWINYE Sais CSLINN

0202 =» Siny
GaAs Dau

HansuOs SN

     

ee 22
ats : ae Be e
_ eho

 

ThAbe &
